DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on February 24, 2021 is acknowledged.
3 	Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2021.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-8, 10 and 11 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over RU 2012156001 A (Fomin) abstract in view of U.S. 2007/0100049 (Ishizuka).
Fomin discloses a composition comprising:
100 pbw polyvinyl chloride PVC (meets applicants’ vinyl chloride resin); 
35 to 80 pbw ester plasticizer (meets applicants’ plasticizer and overlaps content thereof);
3 to 10 pbw stabilizer (not precluded from present claims);
fireproofing compound (not precluded from present claims);
0 to 4 pbw calcium oxide or hydroxide, magnesium oxide, calcined kaolin or copper oxide (meets applicants’ copper oxide and content thereof);
0.1 to 1.5 pbw mixture of dipentaerythritol or pentaerythritol and polymeric ether of maleic anhydride (not precluded from present claims); and
0.1 to 2 pbw phthalate or monooleate (meets applicants’ plasticizer).
It is within the purview of Fomin’s inventive disclosure, and obvious to one having ordinary skill in the art, to produce a composition wherein the content of the plasticizer (80 pbw ester plasticizer in combination with 2 pbw phthalate or monooleate) is up to 82 pbw per 100 pbw of PVC and the content of copper oxide is up to 4 pbw per 100 pbw of PVC with the reasonable expectation of success.  This is because Fomin clearly teaches the use of up to 4 pbw copper oxide and a combined total of ester plasticizer and phthalate/monooleate of up to 82 pbw, per 100 pbw of PVC.
As to claims 4 and 11, it is unclear what type of ester plasticizers are used in Fomin’s composition.  Ishizuka teaches that trimellitates and pyromellitates are Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claims 5-8, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It would be reasonably expected by one having ordinary skill in the art that the similarly-constituted composition disclosed by Fomin would have the same uses.  This is particularly so given that Ishizuka teaches that similarly-constituted PVC compositions comprising plasticizers and antimicrobial agents such as copper oxide can be formulated into powder coatings for the production of vehicle-related products [0049-0050].
As to claim 10, the claimed copper oxide is within the 0 to 4 pbw copper oxide range disclosed by Fomin.  Accordingly, it would have been obvious to one having ordinary skill in the art to select the appropriate copper oxide (inclusive of that presently claimed) with the reasonable expectation of success.
Response to Arguments
7.	Applicant’s arguments and amendments filed February 24, 2021 have been fully considered and are persuasive.  The 35 USC 112 and art rejections over JP S58215440 (Tawara) and U.S. 2010/0292379 (Fung) have been withdrawn. 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/